Citation Nr: 1308700	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis. 

2.  Entitlement to service connection for shin splints of the left lower extremity. 

3.  Entitlement to service connection for allergic rhinitis. 

4.  Entitlement to service connection for a gynecological disorder, to include dysplasia. 

5.  Entitlement to service connection for micromastia. 

6.  Entitlement to service connection for a skin disorder, to include acne and eczema. 

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee. 

8.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD). 

9.  Entitlement to an increased initial disability rating for service-connected low back strain with bulging disc, rated as 10 percent disabling prior to March 22, 2011 and 20 percent disabling as of that date.  

10.  Entitlement to an initial compensable rating for shin splints of the right lower extremity. 

11.  Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2007. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  The RO in Columbia, South Carolina currently has jurisdiction of the claims.

The Veteran presented testimony at a videoconference hearing the undersigned Veterans Law Judge in October 2009.  A transcript is of record.  The Board remanded the claims in February 2011 for additional development.  

The rating assigned for the service-connected low back strain with bulging disc was increased to 20 percent effective March 22, 2011.  See September 2012 rating decision.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a rating decision assigning a particular rating, a subsequent rating decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In October 2012 and January 2013, the Veteran submitted additional evidence, to include a statement in support of claim and private treatment records, directly to the Board.  This evidence was accompanied by a waiver of RO consideration.  See December 2012 informal hearing presentation; January 2013 statement from the American Red Cross.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2012). 

The Board previously referred a claim for service connection for irritable bowel syndrome.  No action has been taken on that claim and the Board does not have jurisdiction over that claim.  The Veteran also filed an informal claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  See April 2009 VA Form 119.  There has likewise been no action on that claim.  The Board notes that the Veteran did not specify what service-connected disability or disabilities precluded her from employment.  Given the foregoing, the Board also does not have jurisdiction over this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As the Board lacks jurisdiction over both claims, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain VA and private treatment records and schedule additional VA examinations.

As noted in the Introduction, the Veteran recently submitted additional evidence directly to the Board.  This evidence reveals that the Veteran reported in early September 2012 to the emergency room at the Charleston VA Medical Center (VAMC) with resulting diagnoses of reflux, abdominal pain and hemorrhoids.  This record was not listed as having been reviewed by the RO/AMC in either the September or October 2012 supplemental statements of the case (SSOC) even though both SSOCs were issued after the date of the emergency room visit.  Therefore, it is unclear to the Board whether the RO/AMC attempted to obtain any VA treatment records in this case subsequent to the Board's February 2012 remand order.  Because there may be outstanding VA treatment records for the disorders at issue in this appeal, attempts to obtain those records must be made on remand before any of the issues on appeal may be decided.  

Records from the Charleston VAMC dated between July 2007 and April 2009 are of record.  It is unclear, however, whether these records comprise the Veteran's complete record of treatment because most of records concern mental health treatment and gastrointestinal complaints.  Therefore, it is not clear whether complete VA treatment records were obtained before the Board's February 2012 remand order.  Accordingly, on remand, the RO/AMC must attempt to obtain all VA treatment records from July 2007 to the present.

The Veteran seeks service connection for several disorders, to include a skin disorder and allergic rhinitis.  Treatment records submitted by the Veteran include diagnoses of seborrheic dermatitis and allergic rhinitis.  Given the foregoing, and in light of the in-service treatment the Veteran received related to her skin and for sinusitis and allergic rhinitis, the Board finds that appropriate VA examinations are needed.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's right knee, right shin splints, low back and GERD were last examined in March 2011 pursuant to the Board's February 2011 remand.  The Veteran contends that her disabilities have worsened since that examination.  See October 2012 statement in support of claim.  In addition, medical evidence obtained since February 2011 indicates that the Veteran has sought emergency room treatment for her hemorrhoids and GERD and that she has had private physical therapy for her right knee and chiropractic treatment for her low back.  Given the fact that the Veteran's disabilities were last examined by VA approximately two years ago, and in light of the Veteran's assertions that her conditions have worsened, the Board finds that more contemporaneous examinations are needed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

As the claims are being remanded for the foregoing reasons, the Veteran should be asked to identify all non-VA medical providers who have treated her for the disorders at issue in this appeal, and the RO/AMC should assist her in obtaining any outstanding relevant private treatment records.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Charleston VAMC from July 2007 to the present.  

2.  Ask the Veteran to identify any non-VA medical providers from whom she has received or receives treatment for the conditions on appeal, and assist her in obtaining any private treatment records she identifies and for which she provides an authorization for release of such private records to VA.  

3.  Schedule the Veteran for a VA skin examination.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current skin disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the treatment related to her skin recorded in service treatment records.  

The examiner is also asked to specifically discuss whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any previously diagnosed skin disorder, to include seborrheic dermatitis, had its onset during active service or is related to any in-service disease, event, or injury to include the treatment related to her skin recorded in service treatment records.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA nose, sinus, larynx and pharynx examination.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the treatment related to sinusitis and allergic rhinitis recorded in service treatment records.  

The examiner is also asked to specifically discuss whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any previously diagnosed disorder, to include allergic rhinitis, had its onset during active service or is related to any in-service disease, event, or injury to include the treatment related to sinusitis and allergic rhinitis recorded in service treatment records.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected right knee patellofemoral pain syndrome, right lower extremity shin splints, and low back strain with bulging disc.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination. 

In regards to the right knee, the examiner should conduct all appropriate tests and studies, including X-rays, and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of the report and all clinical findings should be reported in detail. 

The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum. 

In regards to right shin splints, the examiner should conduct all necessary diagnostic testing and evaluation needed to access the severity of the shin splints.  This includes determining whether there is impairment of the tibia and fibula, including nonunion or malunion, and/or associated knee or ankle disability, keeping in mind, however, that the Veteran is already is being separately compensated for her right knee disability.  As such, the examiner should distinguish any impairment attributable to the shin splints from any attributable to the separately rated right knee disability. 

The examiner should additionally comment on whether there are indications of pain, such as after repetitive or prolonged standing, walking or running, or other similar discomfort due to swelling, inflammation (redness) or tenderness.  If possible or feasible, the examiner should try to quantify this additional impairment in terms of whether it causes additional limitation of motion, such as in the right ankle, and to what extent. 

In regards to the low back strain and bulging disc, the examiner should conduct all indicated tests and studies, and any indicated consultations must be scheduled. 

For all conclusions, the examiner must identify and explain the medical basis or bases for those conclusions, with identification of the evidence of record.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected lumbar spine disability.  If medically feasible, the examiner must report the complete range of motion for thoracolumbar spine.  In providing this information, the physician should indicate whether there is any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examining physician must further comment upon whether the Veteran experiences incapacitating episodes of Intervertebral Disc Syndrome attributable to her lumbar spine disability, and provided so, then indicate the relative frequency and severity of these incapacitating episodes. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached. 

6.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of her service-connected hemorrhoids.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner must specifically discuss whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.  The examiner must provide a complete rationale for any stated opinion. 

7.  Schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected GERD.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination. 

All tests and studies deemed necessary should be accomplished, and all special tests and clinical findings should be reported. 

The examiner must specifically discuss whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

All findings should be reported in detail, and the examiner should provide the rationale for any opinions given. 

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

9.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



